Title: To George Washington from Benjamin Harrison, 4 October 1787
From: Harrison, Benjamin
To: Washington, George



My dear Sir
Berkley Octr 4th 1787

Your favor of the 28th Ulto got to me two days ago: I am particularly oblig’d to you for this additional mark of your friendship, and attention, than which, there are very few things indeed, that can be more acceptable: I feel my self deeply interested in every thing that you have had a hand in, or that comes from you, and am so well assured of the solidity of your judgment, and the rectitude of your intentions, that I shall never stick at trifles to conform my self to your opinions; in the present instance, I am so totally uninform’d as to the general situation of America, that I can form no judgment of the necessity the convention was under to give us such a constitution as it has done; If our condition is not very desperate, I have my fears that the remedy will prove worse than the disease. Age makes men often over cautious; I am willing to attribute my fears to that cause, but from whatever source they spring, I can not divest my self of an opinion, that the seeds of civil discord are plentifully sown, in very many of the powers given both to the president and congress, and that if the constitution is carried into effect, the States south of potowmac, will be little more than appendages to those to the northward of it. You will say that general charges, are things without force, they are so, but in the present instance, I do not withhold particular observations, because I want them, but that I would not tire your patience, by entering deeply into a subject, before I had heard the reasons which operated in favor of the measures taken. After the meeting of the assembly and hearing from those who had a hand in the work, the reasons that operated with them, in favor of their measures, I will then more at large give you my sentiments, in

the interim, I shall only say, that my objections chiefly lay, agst the unlimited powers of taxation, and the regulations of trade, and the jurisdictions that are to be established in every State, altogether independent of their laws. The sword, and such powers will; nay in the nature of things they must sooner or later, establish a tyrany, not inferiour to the triumvirate, or centum viri of Rome. But enough of this, till another opportunity, in the mean time I have only to add, that I am with the most unfeigned attachment, and perfect esteem Dear Sir your most obedient and affectionate servant

Benj. Harrison

